995 A.2d 955 (2010)
297 Conn. 914
In re LUKAS K.
SC 18626
Supreme Court of Connecticut.
Decided June 15, 2010.
Mildred Doody, in support of the petition.
Frank A. Manfredi, Norwich, in opposition.
The petition by the respondent father for certification for appeal from the Appellate Court, 120 Conn.App. 465, 992 A.2d 1142 (2010), is granted, limited to the following issue:
"In a termination of parental rights proceeding, are the constitutional due process rights of the incarcerated respondent violated if said respondent is not provided with a trial transcript and an opportunity to recall witnesses prior to the conclusion of testimony?"